March 15, 2012




                                     JUDGMENT
                       The Fourteenth Court of Appeals
                               DOUG SHOWS, Appellant

NO. 14-09-00895-CV                        V.

      MAN ENGINES & COMPONENTS, INC. AND MAN NUTZFAHRZEUGE
                        AKTIENGESELLSCHAFT, Appellees
                               ____________________
      This court today heard a motion for rehearing filed by appellant DOUG SHOWS.
We order that the motion be granted and that this court’s former judgment of October 11,
2011 be vacated, set aside, and annulled. We further order that this court’s opinion of
October 11, 2011 be withdrawn. This cause, an appeal from the judgment in favor of
appellees, MAN ENGINES & COMPONENTS, INC. AND MAN NUTZFAHRZEUGE
AKTIENGESELLSCHAFT, signed September 2, 2009, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause with instructions
for the trial court to adjudicate appellant’s request for attorney’s fees and then to render
judgment on the jury’s verdict, with attorney’s fees to be awarded as determined by the
trial court on remand. We order appellees, MAN ENGINES & COMPONENTS, INC.
AND MAN NUTZFAHRZEUGE AKTIENGESELLSCHAFT, jointly and severally, to
pay all costs incurred in this appeal. We further order this decision certified below for
observance.